DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first phase change material feature” in the last two lines which is unclear and renders the claim indefinite. It is unclear what structure corresponds to the limitation. For examination purposes, the limitation has been interpreted as “a first capsule held” and “a first phase change material”.
 Claim 1 recites the limitation “a second phase change material feature” in the last two lines which is unclear and renders the claim indefinite. It is unclear what structure corresponds to the limitation. For examination purposes, the limitation has been interpreted as “a second capsule held” and “a second phase change material”.
Claims 3-6 are rejected by their virtual dependency of claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, Koberstein et al. (2018/0312035) discloses a secondary loop heat pump system (see figures 7-9), comprising: 
a first four-way valve (156); 
a second four-way valve (156); 
a cooling circuit (see figure 8) in communication with said first four-way valve (154) and said second four-way valve (154), said cooling circuit including a cold source (142), a first heat exchanger (152) and a first pump (166; see figure 8); and 
a heating circuit (see figure 9) in communication with said first four-way valve (156) and said second four-way valve (156), said heating circuit including a heat source (138), a second heat exchanger (148) and a second pump (the pump which connected to the condenser; see figure 9).
However, Koberstein fails to disclose a first reservoir, a second reservoir, wherein said first reservoir includes a first phase change material feature and said second reservoir includes a second phase change material feature.

The prior art of record fails to disclose the claimed structure of the secondary loop heat pump system as required in claim 1 and 7. 
Also, the prior art of record fails to provide further teachings or motivation to modify the system of Koberstein in order to arrive the claimed invention. Therefore, claims 1-10 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763